


EXHIBIT 10.1




SECOND OMNIBUS AMENDMENT




This Second Omnibus Amendment, made as of July 23, 2015 (this “Amendment”), is
being entered into among Tyme Technologies, Inc., a Delaware corporation (the
“Company”), Christopher Brown, a natural person residing at 590 Madison Avenue,
36th Floor, New York, NY 10022 (“Brown”), and GEM Global Yield Fund LLC SCS, a
“société en commandite simple” formed under the laws of Luxembourg (the
“Subscriber”).




WHEREAS, the Company and the Subscriber entered into a Subscription Agreement,
dated as of March 5, 2015 (the “Subscription Agreement”), pursuant to which the
Subscriber purchased an aggregate of 2,716,000 shares (the “PPO Shares”) of
common stock, par value $0.0001 per share, of the Company; in connection with
such Subscription Agreement, the Subscriber issued to the Company a 10% Secured
Convertible Promissory Note (the “Note”)  in the principal amount of Two Million
Five Hundred Thousand Dollars ($2,500,000) with a maturity date of June 5, 2015
(the “Maturity Date”), representing the obligation of the Subscriber to pay that
portion of the purchase price under the Subscription Agreement not paid in
immediately available funds at the Closing (as defined in the Subscription
Agreement); and




WHEREAS, the Note was secured by an escrow of 5,000,000 shares of Company
 Common Stock owned by the Subscriber, pursuant to a Subscription Note Shares
Escrow Agreement  (the “Note Escrow Agreement”) among the Subscriber, the
Company and CKR Law LLP, as escrow agent (the “Escrow Agent”); and




WHEREAS, simultaneous with the Closing under the Subscription Agreement, all
amounts due under the Second Amended and Restated 10% Secured Convertible
Promissory Note of Tyme Inc., a Delaware corporation (“Tyme”), in the principal
amount of $2,310,000 and payable to Brown, were converted into an aggregate of
2,310,000 shares (the “Bridge Note Shares”) of Common Stock; and




WHEREAS, the Company, the Subscriber and Brown entered into a Registration
Rights Agreement, dated as of March 5, 2015 (the “Registration Rights
Agreement”), pursuant to which the Company is required to file a Registration
Statement on Form S-1 with the Securities and Exchange Commission (the “SEC”)
with respect to, among other securities, the PPO Shares and Bridge Note Shares;
and  




WHEREAS, the Company and Subscriber entered into an Agreement and Plan of Merger
and Reorganization with Tyme Acquisition Corp., Tyme and certain other
signatories thereto, dated as of March 5, 2015 (the “Merger Agreement”),
pursuant to which certain events will occur if the Company completes or does not
complete a Qualified Offering (as defined in the Merger Agreement) on specified
terms within five (5) months of the earlier of (a) the date on which the Note is
fully satisfied or (b) the Maturity Date of the Note; and




--------------------------------------------------------------------------------




WHEREAS, pursuant to an Adjustment Shares Escrow Agreement (the “Adjustment
Shares Escrow Agreement”), dated as of March 5, 2015, between the Company,
Subscriber and Escrow Agent, Subscriber deposited with Escrow Agent an aggregate
of 3,500,000 shares of Common Stock to secure certain surrender obligations of
Subscriber as provided for in the Merger Agreement; and




WHEREAS, the Company, the Subscriber and Brown, as acknowledged and agreed to by
Escrow Agent, entered into an Omnibus Amendment, dated as of June 5, 2015,
pursuant to which, among other things, the Company agreed to accept a partial
payment from the Subscriber of fifty percent (50%) of the principal amount due
under the Note, equal to US$1,250,000 and to an extension to July 6, 2015 of the
Maturity Date under the Note for the payment of the balance of the principal
amount thereof, and certain amendments were made to the Merger Agreement, the
 Registration Rights Agreement, the Note Escrow Agreement and the Adjustment
Shares Escrow Agreement; and




WHEREAS, the Company, the Subscriber and Brown have agreed to make certain
additional amendments to the terms of the Note and the Registration Rights
Agreement as set forth herein;




NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby consent
and agree as follows:




1.         The Maturity Date of the Note with respect to its remaining principal
balance of US$1,250,000 shall be extended to the fifth (5th) Business Day (as
defined in the Merger Agreement) after the Company provides the Subscriber
written evidence reasonably satisfactory to the Subscriber that an
Investigational New Drug Application (IND) for the Company’s “SM-88” drug
candidate has been submitted by the Company to the United States Food and Drug
Administration (the “Revised Maturity Date”).  All references to “maturity date
of the Note” contained in the Note Escrow Agreement shall refer to the Revised
Maturity Date.




2.         Clause (c) of the definition of “Shares” in the Registration Rights
Agreement is hereby amended to read in its entirety as follows:  “fifteen
percent (15%) of the number of shares of Common Stock that each Tyme Stockholder
is entitled to receive under Section 1.5(a) of the Merger Agreement;”.




3.         The Subscriber and Brown, for themselves and on behalf of all of
their assignees and successors, if any, hereby irrevocably waive any right to
receive from the Company liquidated damages pursuant to Section 3(e) of the
Registration Rights Agreement or other damages with respect to the date of
filing or the effective date of the Registration Statement.  The Subscriber and
Brown expressly do not waive any other rights they have under the Registration
Rights Agreement.




4.         Except as specifically amended or modified as set forth herein, all
other terms of the Subscription Agreement, Note, Registration Rights Agreement,
Merger Agreement, Adjustment Shares Escrow Agreement and Note Escrow Agreement,
each as heretofore amended, are ratified and confirmed and remain in full force
and effect, to the extent they are in full force and effect as of the date of
this Amendment.




- 2 -

--------------------------------------------------------------------------------




5.         This Amendment may be amended, modified, superseded, cancelled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by all parties, or, in the case of a waiver, by the
party waiving compliance.  Except as expressly stated herein, no delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any right, power or privilege hereunder preclude any other or future exercise of
any other right, power or privilege hereunder.




6.         This Amendment shall be governed by and construed in accordance with
the laws of the State of New York without regard to conflicts of laws principles
that would result in the application of the substantive laws of another
jurisdiction.  Any action brought by either party against the other concerning
the transactions contemplated by this Second Amendment shall be brought only in
the state courts of New York or in the federal courts located in the state of
New York.  Both parties and the individuals executing this Amendment and other
agreements on behalf of the parties agree to submit to the jurisdiction of such
courts and waive trial by jury.  To the extent approved by a court of competent
jurisdiction, the prevailing party (which shall be the party which receives an
award most closely resembling the remedy or action sought) shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.  In the
event that any provision of this Amendment or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform to such
statute or rule of law.  Any such provision, which may prove invalid or
unenforceable under any law, shall not affect the validity or enforceability of
any other provision of any agreement.




7.         This Amendment may be executed in counterparts, all of which when
taken together shall be considered one and the same Agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that all parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile or PDF
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.







[Signature Page Follows]







- 3 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereby execute this Amendment as of the date
first written above.







TYME TECHNOLOGIES, INC.







/s/ Steve Hoffman

By:  Steve Hoffman

Its:  Chief Executive Officer







GEM GLOBAL YIELD FUND LLC SCS







/s/ Christopher Brown

By:  Christopher Brown

Its:  Manager







CHRISTOPHER BROWN







/s/ Christopher Brown

Christopher Brown







Acknowledged as to Section 1 hereof and agreed to (to the extent of being a
party to the Note Escrow Agreement):







CKR LAW LLP







/s/ Jeffrey A. Rinde

By:  Jeffrey A. Rinde

Its:  Co-Managing Partner




- 4 -

--------------------------------------------------------------------------------